Citation Nr: 0910381	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for lumbar spine 
disability, to include herniated nucleus pulposus (HNP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active military service from December 1988 to 
September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge in Wichita, Kansas; a 
transcript of that hearing is of record.

This case was previously before the Board in April 2008 and 
Remanded for additional development and readjudication.  


FINDING OF FACT

The Veteran's current lumbar disc disease was not present in 
service or within one year of his discharge from service, and 
is not attributable to any injury during service.


CONCLUSION OF LAW

A lumbar spine disability, including HNP, was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual Background and Analysis

The Veteran asserts that his currently diagnosed disc disease 
is the result of a lifting injury during service.  However, 
service treatment records (STRs) fail to reveal any 
significant back symptomatology other than at separation in 
1996 when he reported recurrent back pain.  He did not 
indicate any specific injuries during service, and none are 
documented.  The examining physician diagnosed mechanical low 
back pain, but provided no further summary or elaboration and 
no significant findings were reported.  As a result, the STRs 
do not affirmatively establish that a chronic lumbar spine 
disorder had its onset during military service.

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service that 
contain a diagnosis of any pertinent back disorder.  In fact, 
the claims folder is devoid of any treatment records until a 
September 2003 MRI report with findings consistent with left 
paramidline herniated nucleus pulposus at L4-5 and spinal 
stenosis.  

During VA examination in December 2005, the examiner noted 
the Veteran's reported history of a lifting injury during 
service.  The diagnosis was lumbar strain with chronic pain.  
However, the examiner did not otherwise indicate whether the 
lumbar strain first began during military service, or within 
a year thereafter.  

Pursuant to a February 2008 Board remand, the Veteran 
underwent VA examination in September 2008 in order to 
address the inadequate conclusion in the 2005 opinion.  The 
examiner reviewed the claims file in its entirety, and 
provided a detailed history of service and post-service 
symptoms, and reviewed previous clinical findings.  He noted 
the Veteran's reported history of in-service back injury from 
heavy lifting.  The Veteran did not report the incident and 
did not seek medical evaluation.  The symptoms subsided and 
there was no mention of the back problem in the active duty 
medical records.  The examiner noted that at separation there 
was some reference to lower back pain, but that was the 
extent of any report.  The Veteran had further problems with 
his back in 2003 and at that time a MRI showed a herniated 
nucleus pulposus at L4-5.  

The examiner opined that after evaluating the service records 
page by page, there was nothing whatsoever in them to 
indicate that the Veteran was ever seen for problems with his 
lower back.  In fact, the Veteran admitted that he never 
sought medical care for his back and did not even report the 
incident to his supervisor.  The examiner thereafter 
concluded that the Veteran probably did not have a 
significant back problem while he was on active duty.  The 
fact that there is current X-ray evidence of degenerative 
disc disease indicates that something happened between 1996, 
when the Veteran was discharged, and 2003 the time of his 
initial MRI.  Although the Veteran denied any specific injury 
to his lower back besides that which occurred in service, the 
examiner, nevertheless concluded that the current lower back 
problem was totally unrelated to the single episode of back 
pain the Veteran experienced during service.  

In this case, the lack of any evidence of complaints or 
symptoms in the intervening years since active service is 
itself evidence which tends to show that any back injury 
during service did not result in any residual disability.  
Rather, evidence of a prolonged period without medical 
complaint must be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, which rebuts continuity of 
an injury.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  The single competent medical opinion in 
the record found that there was no medical basis for holding 
that a chronic lumbar disability, including disc disease, was 
incurred in service.  Moreover, the Veteran has not brought 
forth or identified any competent evidence which would 
establish a nexus between his lumbar disc disease and 
military service.  

The only other evidence submitted in support of the claim 
consists of lay statements and the Veteran's testimony given 
at his February 2008 Board hearing.  He essentially 
reiterated previously submitted information consistent with 
history and complaints made during the course of this appeal.  
As to his assertions that he sustained a back injury in 
service, the Board notes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
acute back injury and back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not 
qualified to render an opinion as to the causation or 
etiology of his current lumbar disc disease, or establish a 
diagnosis based upon in-service experiences.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992) (holding that a lay witness 
can provide an "eye-witness" account of visible symptoms, 
but cannot offer evidence that requires medical knowledge, 
such as causation or etiology of a disease or injury).  

Even assuming the Veteran sustained some type of in-service 
lifting injury, the Board finds it much more reasonable to 
conclude that it was acute and transitory, given that the 
STRs note no description of the type of injury that the 
Veteran now describes, and post-service medical records are 
negative for complaints, findings, or treatment of back pain, 
until several years after active duty.  See Curry v. Brown, 
7 Vet. App. 59 (1994) (a veteran's version of events from the 
past may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder).  Thus, despite the sincerity of the Veteran's 
assertions, this contrary evidence significantly reduces the 
probative weight to be assigned to his contentions.  

In short, greater probative weight is placed on (1) the 
Veteran's STRs, which were negative for evidence of an actual 
back injury, (2) the post-service medical reports which are 
silent for any complaints or treatment for at least 7 years 
after his separation from service; and (3) the 2008 VA 
medical opinion based on review of the entire claims file.  
Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in February and June 2005 that 
fully addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although it is no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him a letter in April 
2008 informing him of the information required by Dingess, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The available in-
service and post-service treatment records are in the claims 
file and the RO obtained VA examinations where necessary.  
Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  





ORDER

Service connection for lumbar spine disability, to include 
HNP, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


